It is a particular
honour for me to address the Assembly on behalf of the
Government and people of the Dominican Republic and to
take this opportunity to express my warmest congratulations
to you, Sir, on your recent election as President of the fifty-
fourth session of the General Assembly.
I would also like to commend the excellent work of
that outstanding representative of our region, the Foreign
Minister of Uruguay, Mr. Didier Opertti, who so efficiently
conducted the proceedings of the fifty-third session of the
General Assembly.
Let me also wish Mr. Kofi Annan every success in
the important and delicate tasks he is carrying out as
Secretary-General of the United Nations.
This venerable institution, the United Nations, was
founded more than half a century ago with the lofty goal
of safeguarding peace among nations and the integrity of
peoples. The United Nations has made a significant
contribution to preventing armed conflict, reducing
tension, resolving differences, promoting negotiation and
agreements, and encouraging tolerance and non-violence.
But in a world that is becoming increasingly
complex in the wake of an era marked by bipolar
confrontation between two models of civilization, and
with the rise of a technological revolution that has
contributed to an accelerated sense of time, a reduction in
distances and an increase in expectations, the United
Nations must exercise renewed leadership in order to
confront this new set of circumstances which, while they
represent tremendous opportunities for the peoples of the
world, may also threaten their future.
It is no longer just a matter of preventing war and
conflict; that unavoidable task will always be expected of
the Organization. The United Nations must ensure for
every human being on this earth a dignified, hopeful and
decent existence.
Never before has the world accumulated so much
wealth. At no other time in history has humankind been
able, as it is today, to produce everything it needs in the
way of food, clothing, shelter, communications and
transportation. The level of wealth that exists today is
such that each and every day, more than a trillion dollars
circulates in international capital markets for purely
speculative purposes, producing what today is known as
a “casino economy”.
In order to give a rough idea of what that volume of
capital means, I must point out that a single day of
operations in the financial markets is equivalent to twice
the annual gross national product of all the African
countries. However, that wealth is concentrated in just a
few countries that today are identified as central
countries, and inside each of them wealth is concentrated
in a few hands that control industry, finance,
transportation and communications. The concentration of
wealth in a few countries, and the influence that those
4


countries exert in the media, leads to the dissemination of
a consumer philosophy that in turn contributes to the
adoption of artificial lifestyles and behaviour patterns that
are conducive to waste, luxury and ostentation.
Alongside all this wealth, however, the world has
never suffered so much poverty. Today, 1.3 billion people
live in extreme poverty, and most of them suffer from
hunger every day. In such a wealthy world, 3 billion people
survive on less than $2 a day, and each year 50 million
children are permanently harmed because of malnutrition.
Some 1.5 billion people have no access to drinking water,
and more than 2 billion have no access to drainage or
sewerage facilities. A large percentage have very limited
access to education, health care and housing, and hundreds
of millions are unemployed or have no secure or permanent
income.
This stark and horrifying contrast between wealth and
poverty constitutes a huge challenge for all the nations of
the world and the United Nations system as we approach
the twenty-first century. There are no magic formulas for
resolving this situation. Only the concerted efforts of all
nations, rich and poor, working to the same end in a spirit
of solidarity and a sense of humanity will make it possible
for the whole of humankind to share on a basis of equality
and social justice in the prodigious and unprecedented
creation of wealth in this era.
For some time, in various international forums, a set
of balanced and reasonable ideas have been put forward,
and if they were applied they would contribute to a
significant reduction in poverty and to the creation of
opportunities.
The world welcomed with great joy and satisfaction
the decision adopted by the countries members of the
Organization for Economic Cooperation and Development
to use 0.7 of their gross national product to finance a
programme aimed at halving by the year 2015 the
percentage of the inhabitants of developing countries living
in extreme poverty. Despite the public commitment made
by those countries, cooperation for development fell to 0.22
of the combined product of the donor countries in 1997,
which is the lowest figure since the 1950s.
It is unfair that while there is a daily transfer of over
$1 trillion from the central or highly developed countries,
there is a tendency to decrease official development
assistance for the least developed countries.
The developing countries have watched their external
debt climb from $1.6 trillion in 1993 to $2.5 trillion in
1998. The external debt of Latin America increased from
$44.786 billion in 1980 to $669 billion in 1997 — an
almost fifteen-fold increase in 17 years. Interest payments,
which remained stable between 1980 and 1994 at a level
between $24 billion and $28 billion, increased sharply, in
1997 reaching $42 billion.
The current proposal is to reduce the debt of only
the heavily indebted poor countries. It seems to us that
although this is a very significant first initiative, it is not
sufficient because it excludes a group of countries,
including the Dominican Republic, that have made
significant efforts to achieve progress and peace, yet face
a titanic struggle to overcome underdevelopment and
poverty.
Forgiving external debt, or at least reducing it
significantly, or eliminating the interest would be a just
acknowledgement of those countries that, in spite of their
internal difficulties, have adopted strict adjustment
measures that have made it possible for them scrupulously
to honour their international obligations. Forgiving
external debt, or reducing it in any other way, would be
a true gesture of international solidarity aimed at reducing
poverty. Furthermore, the resources that would be freed
as a result would greatly benefit the creditor countries and
the international commercial banking community, since
the purchasing power of poor nations would be increased,
thereby generating a new dynamism in the world
economy.
The so-called Asian crisis generated international
turbulence, led to the Russian crisis and had a similar
impact on the Brazilian economy, which in turn affected
the Southern Cone economies. In analysing that crisis, the
World Bank and the International Monetary Fund agreed
that it resulted from factors generated by the international
flow of capital in the Asian stock markets. As a result of
that situation, which has been identified as the first major
crisis of the globalized economy, the economists of both
institutions have proposed the creation of a new
international financial architecture. That new architecture
would seek to stabilize the financial markets through the
adoption of a set of careful measures, both national and
international, to prevent another financial crisis in the
future.
These proposals would seem to be wise and
beneficial. However, we believe that a true new
international financial structure, as the focal point of a
5


global economy, should include the element of international
solidarity and cooperation aimed at the introduction of
measures to reduce poverty. We cannot understand why
more than $1 trillion dollars circulates in international
financial transactions every day while not a penny of those
resources goes to the world's poor. All of Haiti's problems
would be solved with only a single minute's worth of
banking transactions on the international market. The same
could be said of Nicaragua and of Honduras, and even of
our own country, the Dominican Republic.
The eradication of poverty is not an illusory goal.
With the wealth currently circulating world-wide, we could
restore a sense of dignity to each and every human being.
Determining how to achieve this is the big challenge facing
this Organization in the twenty-first century.
To meet that challenge the United Nations itself has to
go through a process of change and reform, beginning with
acceptance that all its Member States are equal, with no
differentiation between the powerful ones that possess the
right of veto and the poor ones that have been marginalized
in the very Organization that represents them. There is no
doubt that we now have a unique opportunity to reform the
Security Council. The Dominican Republic is convinced
that reform of the Security Council must be carried out in
keeping with the principles of equitable geographical
distribution and the equal sovereignty of Member States,
since no reform will be acceptable if it leads to
discriminatory treatment of developing nations by
developed nations.
It is in this spirit that the Dominican Republic aspires
to election in the near future to a seat as a non-permanent
member of the Council. Our country, although small in
size, has a pacifist tradition that it would hope to channel
into and combine with the basic principles that should guide
the Security Council.
The Dominican Republic is proud to have introduced
resolution 47/5, by which the Assembly proclaimed 1999 as
the International Year of Older Persons. Now that the Year
is drawing to a close, we are especially proud of its
international success. In the Dominican Republic, thanks to
the concerted efforts of the Government, in September
1998, our Congress approved a bill of rights for older
persons and established a national committee to oversee its
implementation. We consider this to have been our most
important contribution the Year.
As host country to the International Research and
Training Institute for the Advancement of Women
(INSTRAW), we wish once again to stress the
fundamental importance of the Institute, which is one of
only three United Nations entities headquartered in a
developing country, and the only one situated in the
region of Latin America and the Caribbean. It is as
important as it was in 1978, when it was created to
promote the advancement of women, especially in our
developing nations. We therefore appeal to all
Governments to contribute to revitalizing the Institute so
that it may continue its important work.
We are confident that this great Organization will
renew itself and will act with the visionary leadership for
which it was created for by its founders at the San
Francisco Conference, in a world that expects greater
solidarity among nations and a more just, equitable and
humane international order.
I wish to conclude by calling on States Members of
the United Nations to participate in and support the
Millennium Assembly. We believe that that important
assembly will reaffirm our commitment to the United
Nations Charter, by highlighting the mission of the United
Nations system in the twenty-first century in the light of
the problems posed by globalization and of the need to
ensure that that process will be of benefit to us all.






